                                                       1   CHRIS D. KUHNER, ESQ. (Bar No. 173291)
                                                           KORNFIELD, NYBERG, BENDES, KUHNER & LITTLE P.C.
                                                       2   1970 Broadway, Suite 600
                                                           Oakland, California 94612
                                                       3   Telephone: (510) 763-1000
                                                           Facsimile: (510) 273-8669
                                                       4   Email: c.kuhner@kornfieldlaw.com

                                                       5   Attorneys for Hidden Glen, LLC, Debtor in Possession

                                                       6
                                                       7
                                                       8                                         UNITED STATES BANKRUPTCY COURT

                                                       9                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                      10
                                                      11   In re                                                           Case No. 20-41767 CN
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   Hidden Glen, LLC,                                               Chapter 11

                                                      13                                                                   MOTION FOR APPROVAL OF
                                                                                                                           USE OF CASH COLLATERAL
                                                      14
                                                      15                                                        Debtor.    [3225 Clayton Road, Concord, CA]

                                                      16                                                                     Date: January 15, 2021
                                                                                                                             Time: 11:00 a.m.
                                                      17
                                                      18
                                                      19             Hidden Glen, LLC, Chapter 11 debtor and debtor-in-possession in the above-referenced
                                                      20   bankruptcy case (“Debtor”), hereby submits this motion for use of cash collateral, including rents
                                                      21   received from the Debtor’s rental property located at 3225 Clayton Road, Concord, California
                                                      22   (“Property”) as follows:
                                                      23                                              I.   FACTUAL BACKGROUND
                                                      24             On November 9, 2020, the Debtor filed for protection under Chapter 11 of the bankruptcy
                                                      25   case. The Debtor is currently operating as a debtor-in-possession in this bankruptcy case.
                                                      26             The Debtor is the owner of the Property which is a completed duplex and property located
                                                      27   at 3223 Clayton Road, Concord, California which is a uncomplete duplex and is not rented.
                                                      28   However, both units of the Property are currently rented under a residential rental leases with

                                                           Motion for Approval of Use of Cash Collateral          -1-
                                                     Case: 20-41767          Doc# 24          Filed: 12/17/20   Entered: 12/17/20 12:17:10   Page 1 of 5
                                                       1   Jayme Rajee, Emily Hicks and Kelli Finale in Unit A and Nathaniel Soloman, William Eaton and

                                                       2   Christan Chavez in Unit B. The Property generates rent in the amount of $6,190. The Property

                                                       3   has a current market value of $1,350,000.

                                                       4             The Property is subject to three (3) deeds of trust therefore the monthly rent is cash

                                                       5   collateral as that term is defined under the Bankruptcy Code. 1                  The three (3) deeds of trust and

                                                       6   the amounts are as follows:

                                                       7        Holder of Deed of Trust                    Current Loan Balance          Monthly Payment
                                                                LTV Private Equity                         $1,577,004                    $12,375
                                                       8
                                                                Real Estate Finance                        $600,000                      $4,624
                                                       9
                                                      10        Lois Mowat                                 $25,000                       none

                                                      11
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12             The Debtor wishes to use the rental income of $6,190 to pay for the expenses of the
                                                      13   Property, including the payment of property taxes ($940), insurance ($85.90), property
                                                      14   management fees ($280) with the balance paid to on the mortgages.
                                                      15                                                    II.      ARGUMENT
                                                      16        A. Use of Cash Collateral Should be Approved Pursuant to 11 U.S.C. § 363 (c)(1) of the
                                                                   Bankruptcy Code.
                                                      17
                                                      18             The Debtor’s use of property of its estate is governed by Section 363 of the Bankruptcy
                                                      19   Code Section 363(c) (1) provides in pertinent part that:
                                                      20                        If the business of the debtor is authorized to be operated under
                                                                                section ... 1108 . . . of this Title and unless the Court orders
                                                      21                        otherwise, the Trustee may enter into transactions, including the sale
                                                      22                        or lease of property of the estate, in the ordinary course of business,
                                                                                without notice or a hearing, and may use property of the estate in the
                                                      23                        ordinary course of business without notice or hearing. 11 U.S.C. §
                                                                                363(c) (1).
                                                      24
                                                      25             A debtor-in-possession has all the rights and powers of a Trustee with respect to property
                                                      26   of the estate, the including the right to use property of the estate in compliance with Section 363.
                                                      27
                                                           1
                                                      28    In addition to the three (3) deeds of trust, there is a Mechanic’s Lien filed by United Contractor’s Inc. which does not
                                                           extend to cash collateral. There is also a property tax lien in the amount of $6,550 filed by Contra Costa County.

                                                           Motion for Approval of Use of Cash Collateral             -2-
                                                     Case: 20-41767          Doc# 24          Filed: 12/17/20     Entered: 12/17/20 12:17:10             Page 2 of 5
                                                       1   See 11 U.S.C. § 1107(a). .

                                                       2             Section 363(c)(2) establishes a special requirement with respect to “cash collateral,” by

                                                       3   providing that the Trustee or debtor-in-possession may not use, sell or lease “cash collateral”

                                                       4   under subsection (c)(1) unless:

                                                       5             (A)        Each entity that has an interest in such collateral consents; or

                                                       6             (B)        The Court, after notice and hearing, authorizes such use, sale or lease in accordance

                                                       7   with the provisions of this section.

                                                       8              “Cash collateral” is defined as “cash, negotiable instruments, documents of title,

                                                       9   securities, deposit accounts or cash equivalents in the estate and an entity other than the estate

                                                      10   have an interest.” 11 U.S.C. § 363(a). It is universally acknowledged that the Debtor’s cash “is

                                                      11   the life’s blood of the business,” and the Bankruptcy Court must assure that such “life’s blood is
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   available for use, even if to a limited extent.” In re Mickler, 9 BR 121, 123 (Bankr. M.D. Fla.

                                                      13   1981).

                                                      14             The Debtor requires use of the cash collateral to pay its ongoing operating expenses on the

                                                      15   Property, including paying the mortgage, taxes and insurance. Attached hereto as Exhibit A is a

                                                      16   breakdown of the rent to be collected and expenses to be paid by the Debtor relating to the

                                                      17   Property.

                                                      18                                B.         The Secured Creditor Is Adequately Protected.

                                                      19             The creditors are entitled to protection from the Debtor’s use of cash collateral. Although

                                                      20   adequate protection is not defined in the Bankruptcy Code, 11 U.S.C. § 361 provides the following

                                                      21   three non-exclusive examples of what may constitute adequate protection:

                                                      22                        (1) Requiring the Trustee to make a cash payment or periodic cash
                                                                                    payments to such entity, to the extent that the . . . use. . under
                                                      23                            section 363 of this Title . . . results in a decrease in the value of
                                                                                    such entity’s interest in such property.
                                                      24
                                                      25                        (2) Providing to such entity an additional or replacement lien to the
                                                                                    extent that such . . . use . . . results in a decrease in the value of
                                                      26                            such entity’s interest in such property; or

                                                      27                        (3) Granting such relief . . . as will result in the realization by such
                                                                                    entity of the indubitable equivalent of such entity’s interest in
                                                      28
                                                                                    such property.

                                                           Motion for Approval of Use of Cash Collateral          -3-
                                                     Case: 20-41767          Doc# 24          Filed: 12/17/20    Entered: 12/17/20 12:17:10        Page 3 of 5
                                                       1             The rent will be used exclusively to pay expenses n the Property including taxes,

                                                       2   insurance, property management fees and to pay the senior lien holder the balance of any rent left

                                                       3   over. The Debtor anticpates the holders of the junior deeds of trust will not oppose the use of the

                                                       4   cash collateral as set forth n this Motion. As such, the secured creditor is adequately protected.

                                                       5                                                   III.      CONCLUSION

                                                       6             Based on the foregoing, the Debtor respectfully requests that the Court enter an order:

                                                       7             (a)        Granting the Motion and approving the use of cash collateral as set forth herein;

                                                       8   and

                                                       9             (b)        Any further relief this Court deems appropriate.

                                                      10
                                                      11   Dated: December 17, 2020                                  Kornfield, Nyberg, Bendes, Kuhner & Little, P.C.
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12
                                                      13
                                                                                                                  By:/s/ Chris D. Kuhner
                                                      14                                                             (Bar No. 173291)
                                                                                                                     Attorneys for Hidden Glen, LLC, Debtor-in-
                                                      15                                                             Possession
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                           Motion for Approval of Use of Cash Collateral            -4-
                                                     Case: 20-41767          Doc# 24          Filed: 12/17/20     Entered: 12/17/20 12:17:10      Page 4 of 5
                                          EXHIBIT A
                                     Cash Collateral Budget

Income:

      Rent                  $6,190

Expenses:

      Taxes                 $940.00

      Insurance             $85.90

      Management fees       $280.00

      Mortgages             First    $12,375

                            Second $4,624

                            Third None




Case: 20-41767    Doc# 24     Filed: 12/17/20     Entered: 12/17/20 12:17:10   Page 5 of 5
